Exhibit 10.1

 

Execution Version

 

OMNIBUS AMENDMENT NO. 1

 

March 11, 2013

 

Reference is made to that certain Amended and Restated Credit Agreement (as the
same has been, and may hereafter be, amended, restated and supplemented from
time to time, the “Credit Agreement”) dated as of July 26, 2011, among Digital
Generation, Inc. (f/k/a DG FastChannel, Inc.), a Delaware corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Swingline Lender and Issuing Bank (the “Administrative
Agent”) and certain other parties thereto.  Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the other Loan
Documents, and such parties are willing to so amend such provisions on the terms
and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.                Amendments to Section 1.01 of Credit Agreement.

 

(a)           The following definitions in Section 1.01 of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:

 

“Excluded Subsidiary” means (a) any Non-Guarantor Subsidiary, (b) any Foreign
Subsidiary Holding Company and (c) any Domestic Subsidiary acquired by the
Borrower or any Subsidiary through a Permitted Acquisition, if concurrently with
such Permitted Acquisition, the Borrower notifies the Administrative Agent in
writing that such Domestic Subsidiary shall be an Excluded Subsidiary.

 

“Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary if
substantially all of such Domestic Subsidiary’s assets consist of shares or
other securities in one or more Foreign Subsidiaries that are CFCs; provided
that (i) the Borrower shall have notified the Administrative Agent in writing
that any such Domestic Subsidiary is being designated as a Foreign Subsidiary
Holding Company and (ii) the Administrative Agent shall have approved of such
designation (such approval not to be unreasonably withheld or delayed).

 

“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
listed on Schedule 3.15 (other than any Foreign Subsidiary Holding Company) and
each other Subsidiary of the Borrower (a) that is required to execute, and has
executed and delivered, a Guaranty Agreement and the Security Agreement pursuant
to Section 5.10(a), (b) that has executed and delivered any other documents
required to be delivered pursuant to Section 5.10(a) and (c) 100% of the Equity
Interests of which have been pledged pursuant to the Security Agreement.

 

--------------------------------------------------------------------------------


 

“Permitted Corporate Basket Amount” means the difference between (a) (x) if the
Consolidated Leverage Ratio of the Borrower as of the last day of the most
recently ended Fiscal Quarter and/or Fiscal Year for which a Compliance
Certificate has been delivered pursuant to Section 5.01(c) is less than or equal
to 3.00:1.00, $25,000,000 and (y) if the Consolidated Leverage Ratio of the
Borrower as of the last day of the most recently ended Fiscal Quarter and/or
Fiscal Year for which a Compliance Certificate has been delivered pursuant to
Section 5.01(c) is greater than 3.00:1.00, $7,500,000 and (b) the sum of (i) the
aggregate amount of outstanding Investments made under Section 6.04(q) and
(ii) the aggregate amount of Restricted Payments made under
Section 6.08(a)(viii) during the term of this Agreement.

 

“Total Revolving Credit Commitment” means, at any time, the sum of the Revolving
Credit Commitments of all Revolving Credit Lenders at such time.  The Total
Revolving Credit Commitment shall be $50,000,000 on the First Amendment
Effective Date.

 

(b)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the text “with respect to a
Eurodollar Loan that is a Term Loan, 4.50%, and with respect to any ABR Loan
that is a Term Loan, 3.50%” in its entirety and inserting the text “with respect
to a Eurodollar Loan that is a Term Loan, 6.00%, and with respect to any ABR
Loan that is a Term Loan, 5.00%” in lieu thereof and (ii) deleting the pricing
table contained therein and replacing it in its entirety with the following
pricing table:

 

Pricing
Level

 

Consolidated
Total Leverage
Ratio

 

ABR
Revolving
Credit
Loans

 

Eurodollar
Revolving Credit
Loans/Letter of
Credit Fees

 

Commitment
Fee Rate

 

Level I

 

> 3.25 to 1.00

 

4.00

%

5.00

%

0.50

%

Level II

 

> 2.50 to 1.00 but < 3.25 to 1.00

 

3.75

%

4.75

%

0.50

%

Level III

 

>1.75 to 1.00 but < 2.50 to 1.00

 

3.50

%

4.50

%

0.50

%

Level IV

 

>1.25 to 1.00 but < 1.75 to 1.00

 

3.25

%

4.25

%

0.50

%

Level V

 

< 1.25 to 1.00

 

3.00

%

4.00

%

0.50

%

 

(c)           Clause (b)(i) of the definition of “Consolidated Fixed Charge
Coverage Ratio” is hereby amended and restated in its entirety as follows:

 

“(i) the aggregate principal amount of all regularly scheduled and unscheduled
principal payments (other than unscheduled payments (including, without
limitation, prepayments pursuant to Section 2.10(c) and the $50,000,000
prepayment of Term Loans

 

2

--------------------------------------------------------------------------------


 

on the First Amendment Effective Date) made in respect of the Loans) or
redemptions or similar acquisitions for value of debt for borrowed money of the
Borrower and the Subsidiaries during such Measurement Period, plus”

 

(d)           The definition of “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended to delete clauses (a)(i) and (a)(ii) thereof
and replace them in their entirety as follows:

 

“(i)          is less than or equal to 3.00 to 1.00, (A) the sum of the
following does not exceed $40,000,000: (1) the Purchase Price for the
Acquisition in question plus (2) an amount equal to the total sum of all
Purchase Prices paid for each other Acquisition (other than the Acquisition in
question) from the First Amendment Effective Date and (B) such Consolidated
Total Leverage Ratio is 0.25 lower than the then applicable Consolidated
Leverage Ratio covenant level pursuant to Section 6.12(a); or

 

(ii)           is greater than 3.00 to 1.00, (A) the sum of the following does
not exceed $15,000,000: (1) the Purchase Price for the Acquisition in question
plus (2) an amount equal to the total sum of all Purchase Prices paid for each
other Acquisition (other than the Acquisition in question) from the First
Amendment Effective Date and (B) such Consolidated Total Leverage Ratio is 0.25
lower than the then applicable Consolidated Leverage Ratio covenant level
pursuant to Section 6.12(a);”

 

(e)           Section 1.01 of the Credit Agreement is hereby amended to add the
following definition in appropriate alphabetical order:

 

“First Amendment Effective Date” means March 11, 2013.

 

SECTION 2.                                                 Amendment to
Section 2.09 of Credit Agreement.

 

(a)           Section 2.09(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)         The Borrower shall repay to the Administrative Agent for the
account of each Term Lender the aggregate outstanding principal amount of the
Term Loans as follows:

 

(i)            on the last Business Day of the Fiscal Quarter ending March 31,
2013, the Borrower shall repay the principal amount of the Term Loans in an
amount equal to 0.25% of the original aggregate principal amount thereof (which
amount shall be increased from time to time pursuant to Section 2.19(g));

 

(ii)           on the last Business Day of each Fiscal Quarter thereafter,
commencing with the last Business Day of the Fiscal Quarter ending June 30, 2013
through and including the last Business Day of the Fiscal Quarter ending
December 31, 2013, the Borrower shall repay the principal amount of the Term
Loans in an amount equal to 1.75% of the original aggregate principal amount
thereof (which amount shall be increased from time to time pursuant to
Section 2.19(g));

 

3

--------------------------------------------------------------------------------


 

(iii)          on the last Business Day of each Fiscal Quarter thereafter,
commencing with the last Business Day of the Fiscal Quarter ending March 31,
2014, the Borrower shall repay the principal amount of the Term Loans in an
amount equal to 1.25% of the original aggregate principal amount thereof (which
amount shall be increased from time to time pursuant to Section 2.19(g)); and

 

(iv)          on the Term Loan Maturity Date, the Borrower shall repay the
aggregate principal amount of the Term Loans outstanding on such date.”

 

SECTION 3.  Amendments to Section 2.10 of Credit Agreement.

 

(a)           Section 2.10(a) of the Credit Agreement is hereby amended by
(i) deleting the text “term loans or debt securities” in its entirety and
inserting the text “term B loans” in lieu thereof and (ii) deleting the text
“for any reason prior to one year after the Effective Date” in its entirety and
inserting the text “for any reason after the First Amendment Effective Date and
prior to the one year anniversary thereof” in lieu thereof.

 

(b)           Section 2.10(c) of the Credit Agreement is hereby amended by
deleting clause (ii) thereof in its entirety and inserting the following clause
(ii) in lieu thereof:

 

“(ii) the amount of such prepayment shall be (A) increased to 75% of Excess Cash
Flow for any Fiscal Year, if the Consolidated Leverage Ratio as of the last day
of such Fiscal Year is greater than 3.00 to 1.00 and (B) reduced to 25% of
Excess Cash Flow for any Fiscal Year, if the Consolidated Leverage Ratio as of
the last day of such Fiscal Year is less than or equal to 2.25 to 1.00, and”.

 

SECTION 4.                                                 Amendments to
Article V of Credit Agreement.

 

(a)           Article V of the Credit Agreement is hereby amended to insert a
new Section 5.14 therein reading in its entirety to read as follows:

 

“SECTION 5.14   Earnings Call.  The Borrower will hold quarterly conference
calls for the Lenders and equity holders to discuss financial information for
the previous quarter. The conference call shall be following the last day of
each Fiscal Quarter of the Borrower and not later than ten Business Days
following delivery of the financial statements required under
Section 5.01(a) and Section 5.01(b).  No fewer than two days prior to the
conference call, the Borrower will issue a press release announcing the time and
date of such conference call and providing instructions for Lenders, prospective
Lenders, equity holders, securities analysts and prospective investors to obtain
access to such call.”

 

SECTION 5.  Amendments to Article VI of Credit Agreement.

 

(a)           Section 6.04(q) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

“(q)         additional Investments if, immediately after the making thereof,
the aggregate amount of such Investments outstanding does not exceed the
Permitted Corporate Basket Amount.”

 

(b)           Section 6.06 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“SECTION 6.06   Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries in
the ordinary course of business not exceeding $30,000,000 in any Fiscal Year.”

 

(c)           Clause (viii) of Section 6.08(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(viii)      additional Restricted Payments if, immediately after the making
thereof, (x) the Consolidated Leverage Ratio of the Borrower as of the last day
of the most recently ended Fiscal Quarter and/or Fiscal Year for which a
Compliance Certificate has been delivered pursuant to Section 5.01(c) is less
than or equal to 3.00:1.00 and (y) the aggregate amount of such Restricted
Payments made since the Effective Date does not exceed the Permitted Corporate
Basket Amount.”

 

(d)           Section 6.12(a) of the Credit Agreement is hereby amended by
deleting the table contained therein and replacing it in its entirety with the
following table:

 

Period

 

Ratio

First Amendment Effective Date through June 29, 2014

 

4.00 to 1.00

June 30, 2014 through June 29, 2015

 

3.50 to 1.00

June 30, 2015 and thereafter

 

3.25 to 1.00

 

(e)           Section 6.12(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)         Consolidated Fixed Charge Coverage Ratio.  The Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio as of the end of any Fiscal
Quarter to be less than (i) 1.05 to 1.00 for any Fiscal Quarter ending on or
prior to June 29, 2014 and (ii) 1.10 to 1.00 for any Fiscal Quarter ending
thereafter.”

 

SECTION 6.  Amendment to Section 9.01 of Credit Agreement.

 

(a)           Section 9.01(a) of the Credit Agreement is hereby amended by
deleting the text “Omar Choucair” in clause (i) thereof in its entirety and
inserting the text “Craig Holmes” in lieu thereof.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.  Amendment to Schedule 1.01(A) to Credit Agreement.

 

(a)           Schedule 1.01(A) of the Credit Agreement is hereby replaced in its
entirety by Schedule 1.01(A) attached hereto.

 

SECTION 8.  Amendment to Loan Documents.

 

(a)           Each Loan Document is hereby amended by deleting the text “DG
FastChannel, Inc.” in its entirety and inserting the text “Digital
Generation, Inc.” in lieu thereof.

 

SECTION 9.  Representations and Warranties.

 

To induce the undersigned Lenders to enter into this Omnibus Amendment 1 (this
“Amendment”), each Loan Party hereby represents and warrants that at the time of
and immediately after the occurrence of the First Amendment Effective Date (as
hereinafter defined):

 

(a)           the representations and warranties of such Loan Party contained in
each Loan Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to a representation or
warranty that already is qualified or modified by materiality in the text
thereof) on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date;

 

(b)           no Default or Event of Default has occurred and is continuing;

 

(c)           this Amendment has been duly executed and delivered by such Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

 

(d)           the execution and delivery by such Loan Party of this Amendment,
and consummation of the transactions contemplated hereby, (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person (including members, partners,
shareholders or any class of directors, whether interested or disinterested, of
the Borrower or any other Person), except such as have been obtained or made and
are in full force and effect, (ii) will not contravene the terms of the
Organization Documents of such Loan Party or any of its Subsidiaries, (iii) will
not violate any Requirement of Law applicable to such Loan Party or any of its
Subsidiaries, (iv) will not violate or result in a default under any indenture,
agreement or other instrument binding upon such Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment (other than with respect to Obligations under the Loan Documents) to be
made by such Loan Party or any of its Subsidiaries, and (v) will not result in
the creation or imposition of any Lien on any asset of such Loan Party or any of
its Subsidiaries (other than the Liens created by the Loan Documents).

 

6

--------------------------------------------------------------------------------


 

SECTION 10.                                          Effectiveness.

 

This Amendment shall become effective (the “First Amendment Effective Date”)
when, and only when, the Administrative Agent shall have received the following:

 

(a)           counterparts of this Amendment duly executed and delivered by
(i) the Borrower, (ii) the Guarantors and (iii) the Required Lenders;

 

(b)           payment of all fees required to be paid to the Administrative
Agent and the Lenders, as applicable, on or prior to the First Amendment
Effective Date including, without limitation, the fees described in that certain
Fee Letter dated as of the date hereof between the Borrower and the
Administrative Agent;

 

(c)           payment of costs and expenses as required under the Credit
Agreement, including, without limitation, pursuant to Sections 2.11(c) and
9.03(a) of the Credit Agreement for which invoices have been presented on or
before the First Amendment Effective Date;

 

(d)           for the ratable benefit of the Term Lenders, prepayment of the
Term Loans in an amount equal to $50,000,000; and

 

(e)           such other certificates, documents and other instruments as the
Administrative Agent may reasonably request, all in form and substance
reasonably acceptable to the Administrative Agent.

 

The parties hereto hereby agree that the prepayment of Term Loans described in
clause (d) above shall not constitute an optional prepayment of Term Loans or
otherwise be deducted from Excess Cash Flow for purposes of calculating the
prepayment described in Section 2.10(c) of the Credit Agreement.  The
Administrative Agent and the undersigned Lenders hereby waive any notice
required by Section 2.10(a) of the Credit Agreement with respect to such
prepayment.

 

SECTION 11.                                          Effect of Amendment.

 

From and after the effectiveness of this Amendment, each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement or any other Loan Document shall refer to the Credit Agreement
or such other Loan Document, as applicable, as amended by this Amendment. 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders under the Credit Agreement or under any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.

 

7

--------------------------------------------------------------------------------


 

SECTION 12.                                          Confirmation of Loan
Documents.

 

The terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents, as amended by this Amendment, remain in full force and
effect and are hereby ratified and confirmed, and the execution, delivery and
performance of this Amendment shall not, except as expressly set forth in this
Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof.  Without limiting the generality of
the foregoing, nothing contained herein shall be deemed (a) to constitute a
waiver of compliance or consent to noncompliance by any Loan Party or any of its
Subsidiaries with respect to any term, provision, condition or covenant of the
Credit Agreement or any other Loan Document; (b) to prejudice any right or
remedy that the Administrative Agent or any Lender may now have or may have in
the future under or in connection with the Credit Agreement or any other Loan
Document; or (c) to constitute a waiver of compliance or consent to
noncompliance by such Loan Party or any of its Subsidiaries with respect to the
terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents made the subject hereof.  Each Loan Party represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.

 

SECTION 13.                                          Ratification of Guaranty
and Security Agreement.

 

(a)           Each Guarantor hereby ratifies and confirms its obligations under
the Guaranty Agreement.  Furthermore, each Guarantor agrees that nothing
contained in this Amendment shall adversely affect any right or remedy of the
Administrative Agent or the Lenders under the Guaranty Agreement.  Each
Guarantor agrees that all references in the Guaranty Agreement to the
“Guaranteed Obligations” shall include, without limitation, all of the
obligations of the Borrower to the Administrative Agent and the Lenders under
the Credit Agreement, as amended by this Amendment.  Finally, each Guarantor
hereby represents and warrants that the execution and delivery of this Amendment
and the other Loan Documents executed in connection herewith shall in no way
change or modify its obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under the Guaranty Agreement and shall not constitute a
waiver by the Administrative Agent or the Lenders of any of their rights against
such Guarantor.

 

(b)           The Borrower hereby ratifies and confirms its pledge of, and grant
of a security interest in, 100% of the Equity Interests of MediaMind
Technologies Inc. pursuant to the Security Agreement.

 

SECTION 14.                                          Governing Law.

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.

 

SECTION 15.                                          Counterparts.

 

This Amendment may be executed in any number of counterparts and by any
combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same Amendment.  Delivery

 

8

--------------------------------------------------------------------------------


 

of this Amendment may be made by telecopy or electronic transmission of a duly
executed counterpart copy hereof; provided that any such delivery by electronic
transmission shall be effective only if transmitted in .pdf format, .tif format
or other format in which the text is not readily modifiable by any recipient
thereof.

 

SECTION 16.                                          Headings.

 

Section and subsection headings in this Amendment are for convenience of
reference only, and are not part of, and are not to be taken into consideration
in interpreting, this Amendment.

 

SECTION 17.                                          FINAL AGREEMENT.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS
WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

 [Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

DIGITAL GENERATION, INC.

 

(f/k/a DG FASTCHANNEL, INC.)

 

 

 

 

 

 

 

By

/s/ Craig Holmes

 

 

Name: Craig Holmes

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

DG INTERNATIONAL HOLDING CORP.

 

 

 

 

 

 

 

By

/s/ Craig Holmes

 

 

Name: Craig Holmes

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MEDIAMIND TECHNOLOGIES INC.

 

 

 

 

 

 

 

By

/s/ Craig Holmes

 

 

Name: Craig Holmes

 

 

Title: Chief Financial Officer

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Swingline Lender, Issuing Bank and a Lender

 

 

 

 

 

 

By:

/s/ Scott R. Maggard

 

 

Name: Scott R. Maggard

 

 

Title: Underwriter III

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric R. Chandler

 

 

Name: Eric R. Chandler

 

 

Title: Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Colleen McEvoy

 

 

Name: Colleen McEvoy

 

 

Title: Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mitchell A. Early

 

 

Name: Mitchell A. Early

 

 

Title: AVP, Portfolio Manager

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Naghmeh Hashemifard

 

 

Name: Naghmeh Hashemifard

 

 

Title: Managing Director

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK LEUMI USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Dr. Avram Keusch-827

 

 

Name: Dr. Avram Keusch-827

 

 

Title: First Vice President

 

 

 

 

 

 

 

By:

/s/ Gitan Sapir

 

 

Name: Gitan Sapir

 

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

Schedule 1.01(A)

 

REVOLVING CREDIT COMMITMENTS

 

LENDER

 

REVOLVING CREDIT COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A

 

$

13,125,000

 

BANK OF AMERICA, N.A.

 

$

12,500,000

 

U.S. BANK NATIONAL ASSOCIATION

 

$

8,333,333

 

FIFTH THIRD BANK

 

$

8,333,333

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

4,166,667

 

BMO HARRIS FINANCING, INC.

 

$

2,500,000

 

BANK LEUMI USA

 

$

1,041,667

 

 

 

 

 

TOTAL:

 

$

50,000,000

 

 

--------------------------------------------------------------------------------

 